Dawson, J.
(concurring specially): I concur in the decision but am not satisfied with the court’s disposition of the constitutional question with which the majority opinion concludes. My own view is that while the public has the use of the 6.2 acres of plaintiff’s lands for road purposes the ultimate fee thereof is in the plaintiff; and notwithstanding he is deprived of their use for agricultural purposes, those roads are highly valuable appurtenances to his farms and very far from being such a detriment thereto as should result in a diminution of their assessed valuation. In this view the constitutional question evaporates entirely.
I am authorized to say that Mr. Chief Justice Johnston and Mr. Justice Burch approve of this special concurrence.
Hutchison, J., not sitting.